Name: Commission Regulation (EC) No 1541/1999 of 14 July 1999 setting the intervention threshold for apples for the 1999/2000 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  trade policy;  plant product
 Date Published: nan

 Avis juridique important|31999R1541Commission Regulation (EC) No 1541/1999 of 14 July 1999 setting the intervention threshold for apples for the 1999/2000 marketing year Official Journal L 180 , 15/07/1999 P. 0003 - 0003COMMISSION REGULATION (EC) No 1541/1999of 14 July 1999setting the intervention threshold for apples for the 1999/2000 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 27(1) and (2) thereof,(1) Whereas Article 27(1) of Regulation (EC) No 2200/96 provides for the possibility of setting an intervention threshold if the market in a product listed in Annex II thereto is suffering or at risk of suffering from widespread structural imbalances giving or liable to give rise to too large a volume of withdrawals; whereas such a development would be likely to cause budget problems for the Community;(2) Whereas an intervention threshold was set for apples for the 1998/99 marketing year in Commission Regulation (EC) No 1547/98(3); whereas, since the conditions laid down in the abovementioned Article 27 continue to be met for that product, a new threshold should be set for the 1999/2000 marketing year on the basis of a percentage of the average quantity of produce intended for consumption fresh of the last five marketing years for which data are available; whereas the period to be taken into account for the assessment of the overrun of the threshold should also be determined;(3) Whereas, pursuant to the abovementioned Article 27, an overrun of the intervention threshold results in a reduction in the Community withdrawal compensation in the marketing year following the year in which the threshold is exceeded; whereas the consequences of such an overrun should be determined and a reduction in proportion to the size of the overrun set, but restricted to a certain percentage;(4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 11. The intervention threshold for apples for 1999/2000 marketing year shall be 486900 tonnes.2. The overrun of the intervention threshold laid down in paragraph 1 shall be assessed on the basis of withdrawals effected between 1 June 1999 and 31 May 2000.Article 2If the quantity of apples subject to withdrawals during the period laid down in Article 1(2) exceeds the threshold laid down in Article 1(1), the Community withdrawal compensation set under Article 26 of Regulation (EC) No 2200/96 for the following marketing year shall be reduced in proportion to the size of the overrun based on the production used to calculate the relevant threshold.However, the reduction in the Community withdrawal compensation shall not exceed 30 %.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 202, 18.7.1998, p. 23.